 1325 NLRB No. 301309 NLRB 291.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Empresas Inabon, Inc., Division of Ready Mix andAggregates and Congreso de UnionesIndustriales de Puerto Rico. Case 24±CA±7555December 31, 1997DECISION AND ORDERBYMEMBERSFOX, LIEBMAN, ANDHURTGENUpon a charge filed by the Union on October 31,1996, the General Counsel of the National Labor Rela-
tions Board issued a complaint on January 31, 1997,
against Empresas Inabon, Inc., Division of Ready Mix
and Aggregates, the Respondent, alleging that it has
violated Section 8(a)(5) and (1) of the National Labor
Relations Act. Although the Respondent filed an an-
swer to the complaint, it withdrew that answer on Oc-
tober 29, 1997.On November 28, 1997, the General Counsel fileda Motion for Summary Judgment with the Board. On
December 4, 1997, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Here, although the Re-
spondent initially did file an answer, the Respondent
withdrew its answer to the complaint on October 29,
1997. The Respondent's withdrawal of its answer to
the complaint has the same effect as a failure to file
an answer, i.e., all allegations in the complaint must be
considered to be true. See Maislin Transport, 274NLRB 529 (1985).Accordingly, in the absence of good cause beingshown otherwise, we grant the General Counsel's Mo-
tion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Puerto Ricocorporation, with an office and place of business in
Barrio Cotto Laurel, Ponce, Puerto Rico, has been en-
gaged in the processing and sale of ready mix and ag-
gregate products in Puerto Rico. During the 12-month
period preceding issuance of the complaint, the Re-
spondent, in conducting its business operations, de-
rived gross revenues in excess of $50,000 and pur-
chased and received at its Cotto Laurel plant goods
valued in excess of $50,000 directly from points out-
side Puerto Rico. Since about August 6, 1996, the Re-
spondent has been a debtor-in-possession with full au-
thority to continue its operations and to exercise all
powers necessary to administer its business. We find
that the Respondent is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7)
of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondent con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of theAct:All production and maintenance employees em-ployed by the employer at its Ready Mix plant in
Barrio Cotto Laurel, Ponce, Puerto Rico, includ-
ing truck drivers, mechanics, helpers, greasers and
laborers; but excluding all office clerical employ-
ees, salesmen, dispatchers and supervisors as de-
fined in the Act.On October 22, 1993, in Case 24±CA±6336,1theUnion was certified as the exclusive collective-bargain-
ing representative of the unit by the Board, and, at all
times since that date, based on Section 9(a) of the Act,
the Union has been the exclusive collective-bargaining
representative of the unit. About June 6, 1996, the
Union orally requested that the Respondent bargain
collectively with the Union as the exclusive collective-
bargaining representative. About the same date the Re-
spondent withdrew recognition from the Union as the
exclusive collective-bargaining representative of the
unit and since that date has failed and refused to rec-
ognize and bargain with the Union as the exclusive
collective-bargaining representative of the unit.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been failing and refusing to bargain col- 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''lectively and in good faith with the exclusive collec-tive-bargaining representative of its employees, and has
thereby engaged in unfair labor practices affecting
commerce within the meaning of Section 8(a)(5) and
(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has withdrawn
recognition from the Union and has failed and refused
to recognize and bargain with the Union as the exclu-
sive collective-bargaining representative of the unit, we
shall order the Respondent do so on request.ORDERThe National Labor Relations Board orders that theRespondent, Empresas Inabon, Inc., Division of Ready
Mix and Aggregates, Barrio Cotto Laurel, Ponce, Puer-
to Rico, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Withdrawing recognition from Congreso deUniones Industriales de Puerto Rico or failing or refus-
ing to recognize or bargain with the Union as the ex-
clusive collective-bargaining representative of the fol-
lowing unit:All production and maintenance employees em-ployed by the employer at its Ready Mix plant in
Barrio Cotto Laurel, Ponce, Puerto Rico, includ-
ing truck drivers, mechanics, helpers, greasers and
laborers; but excluding all office clerical employ-
ees, salesmen, dispatchers and supervisors as de-
fined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Recognize and, on request, bargain with theUnion as the exclusive collective-bargaining represent-
ative of the unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement.(b) Within 14 days after service by the Region, postat its facility in Barrio Cotto Laurel, Ponce, Puerto
Rico, copies of the attached notice marked ``Appen-
dix.''2Copies of the notice, on forms provided by theRegional Director for Region 24, after being signed bythe Respondent's authorized representative, shall be
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all
places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility
involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the
notice to all current employees and former employees
employed by the Respondent at any time since June 6,
1996.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.December 31, 1997
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
llllllllllllllllllPeter J. Hurtgen, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
withdraw recognition from Congresode Uniones Industriales de Puerto Rico or fail or refuse
to recognize or bargain with it as the exclusive collec-
tive-bargaining representative of the following unit:All production and maintenance employees em-ployed by us at our Ready Mix plant in Barrio
Cotto Laurel, Ponce, Puerto Rico, including truck
drivers, mechanics, helpers, greasers and laborers;
but excluding all office clerical employees, sales-
men, dispatchers and supervisors as defined in the
Act. 3EMPRESAS INABON, INC.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
recognize and, on request, bargain with theUnion as the exclusive collective-bargaining represent-
ative of the unit on terms and conditions of employ-ment and, if an understanding is reached, embody theunderstanding in a signed agreement.EMPRESASINABON, INC., DIVISIONOF
READYMIXAND
AGGREGATES